COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00138-CR


CODY J. ANDERSON                                              APPELLANT

                                        V.

THE STATE OF TEXAS                                                 STATE


                                     ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

                                I. INTRODUCTION

      Appellant Cody J. Anderson appeals his conviction for two counts of

aggravated sexual assault of a child under fourteen years of age. Anderson

asserts one point on appeal. We will affirm.




      1
       See Tex. R. App. P. 47.4.
                                   II. DISCUSSION

      In his sole point, Anderson asserts that the State failed to provide him

adequate notice of its intent to introduce extraneous-offense evidence of his

prior, prolonged sexual relationship with his former common-law wife, who

testified at the punishment phase of trial that she was fifteen-years old when their

sexual relationship began. We conclude that Anderson failed to preserve any

alleged error regarding this witness’s testimony because he never lodged an

objection to her testimony.

      To have preserved error on his complaint for inadequate notice regarding

the State’s intent to introduce extraneous-offense, Anderson should have made a

timely, specific objection in the trial court. See Tex. R. App. P. 33.1; Gregory v.

State, 56 S.W.3d 164, 176 (Tex. App.—Houston [14th Dist.] 2001, pet. dism’d),

cert. denied, 538 U.S. 978 (2003) (overruling complaint that State’s notice of

intent to introduce extraneous-offense evidence was inadequate because

accused failed to lodge a timely, specific objection).

      Here, the record does not reflect that Anderson lodged any objection to the

alleged inadequate notice regarding the complained-of testimony. And Anderson

does not argue that he did. Because Anderson failed to voice his complaint in

the trial court, he has failed to preserve this complaint for appellate review. See

Tex. R. App. P. 33.1; Wooden v. State, 929 S.W.2d 77, 79 (Tex. App.—El Paso

1996, no pet.) (holding that aggravated-robbery defendant forfeited alleged errors

relating to admission of extraneous-offense evidence at punishment stage of trial


                                          2
by failing to raise them at trial or at pretrial hearing). We overrule Anderson’s

sole point.

                                III. CONCLUSION

      Having overruled Anderson’s sole point on appeal, we affirm the trial

court’s judgments.



                                                  /s/ Bill Meier

                                                  BILL MEIER
                                                  JUSTICE

PANEL: GARDNER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 3, 2014




                                       3